Citation Nr: 1720997	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-14 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a bilateral foot condition.

2. Entitlement to service connection for a right leg condition.

3. Entitlement to service connection for a right ankle condition.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1976 to May 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In November 2010, the Veteran filed a Notice of Disagreement; a Statement of the Case was issued in May 2012.  The Veteran filed a VA Form 9, substantive appeal, in June 2012. 

In April 2015, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

This case was previously before the Board in June 2015, when it was remanded for further development.

New and relevant documentary evidence has not been added to the record since the September 2015 Supplemental Statement of the Case (SSOC).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The Veteran's bilateral foot condition is a congenital defect, and the Veteran does not suffer from an additional disability due to aggravation of this defect during his active military service because of a superimposed disease or injury; the Veteran's current bilateral foot condition is not etiologically related to symptomatology noted in service.

2. The Veteran does not have a current right leg condition.

3. The Veteran's right ankle condition was not shown in service, and the evidence of record affirmatively shows that the right ankle condition is due to a post-service intercurrent cause or event. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral foot condition are not met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for a right leg condition are not met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3. The criteria for service connection for a right ankle condition are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

VA's duty to notify was satisfied by a letter sent in June 2010, prior to the initial rating decision.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary.  38 U.S.C.A § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  The Veteran's service treatment records and post-service VA examination reports are part of the claims file.

As the Veteran has twice failed to report to scheduled VA examinations, the VA examination reports in June 2013, January 2014, and August 2015 were conducted by reviewing all available records.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a matter that allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examination reports of record are adequate and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  Lastly, the Board finds that there has been substantial compliance with the prior Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).

Establishing service connection requires (1) evidence of a presently existing disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be established on a presumptive basis for certain chronic diseases, if such diseases are shown to have been manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic disease during service or an applicable presumption period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim. See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology after service may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Continuity of symptomatology applies only to the diseases explicitly recognized in 38 U.S.C.A. § 1101 as "chronic."  Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  The theory of continuity of symptomatology is valid in adjudicating the Veteran's claim of service connection for his right ankle condition, but only to the extent that it involves arthritis of the right ankle. See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for any disease diagnosed after military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).



Factual Background

The Veteran seeks service connection for a bilateral foot condition, a right leg condition, and a right ankle condition.  He essentially contends that his bilateral foot disability was aggravated during his military service and that his right ankle and right leg problems are the result of marching in service, or related to his bilateral foot problems.

At his February 1976 entrance examination, there were no abnormalities noted.  In addition, the Veteran reported in his Report of Medical History that he was in "good health" and did not note any problems; he provided negative responses to whether he had ever had foot trouble or trick or locked knee.  A May 1976 treatment record, the copy of which is difficult to decipher, indicates that the Veteran complained that his feet hurt while marching and standing at attention in combat boots.  He reported at that time that he had been suffering with pain in both feet for 5 years since he broke his feet in a motorcycle accident.  He stated that he had had recurrent swelling and pain since the injury.  He was discharged in May 1976 for failing to meet established enlistment standards.  His service treatment records were otherwise negative for any right leg or right ankle complaints.

The Veteran's private treatment records from August 1986 indicate that he was treated for pain in his feet.  The clinician noted that he had high arches, claw toes, weak to abduction and weak to dorsiflexion.  At that time, the clinician noted that the Veteran had a potential neurological or muscle origin to his problem.  Additional records from that time indicate that the Veteran reported that he has had problems with his feet ever since his motorcycle accident.  A statement from a private physician, dated December 1986, indicates that the Veteran was being seen for the problems he experienced related to his feet.  The clinician stated that he feels that the Veteran has a "congenital progressive disorder that involves the lower extremities."  He indicated that the disorder is manifested by pain from weakness.

Additional private treatment records indicate that the Veteran was injured while working in 2010 and sustained a fracture to his right tibia.  He applied for worker's compensation, which was denied because the injury was found not to be on the course and scope of employment.  

Private treatment records from January 2012 indicate a diagnosis of degenerative arthritis, nonunion of the right medial malleolar fracture, and cavus foot deformity with excessive plantar flexion of the first metatarsal right foot.  The Veteran underwent surgery in January 2012 for right ankle fusion.  

Records received from SSA also indicate that the Veteran sustained a right ankle injury in 2010 and that he used a crutch and a brace on the right ankle for ambulation.  It was additionally noted that he was working full time at the time of his 2010 injury.

The VA medical opinion provided in September 2013 stated that the Veteran was not forthcoming with the history of his previous injury before his period of service.  Therefore, the examiner opined that the Veteran's current bilateral foot problem "cannot be held to aggravation of a preexisting condition" because "it was not aware of said preexisting condition."

In January 2014, another VA opinion was requested regarding the Veteran's claimed bilateral foot disability.  The examiner noted the Veteran's history of a motorcycle accident which resulted in injuries to both of his feet and occurred years before the Veteran entered the military.  The examiner also noted that the Veteran's feet continued to bother him since the original accident.  In addition, a notation was made to an emergency room visit from 1986, in which the Veteran described a 20 year history of bilateral foot pain after the motorcycle accident.  Finally, the examiner indicated that a medical report from a private neurologist noted that the Veteran reported having pes cavus all his life.

The examiner stated that he found "no evidence" that the Veteran's bilateral foot disability was aggravated or permanently worsened during his period on active duty.  The examiner also noted the previously-mentioned neurologist note, in which the neurologist indicated that the Veteran had a "congenital" progressive disorder involving the lower extremities.  The neurologist diagnosed the bilateral pes cavus as "most likely secondary to congenital factors."  The examiner opined that it is more likely than not that the Veteran had a "temporary or intermittent flare-up" of a preexisting injury or congenital disorder/disease secondary to the physical activity during his period of active duty.  This, the examiner stated, would have been a temporary increase in symptomatology rather than a permanent worsening of his congenital foot conditions.  Further, the examiner stated that chronicity or continuity of symptomatology is not established because there were no treatment records regarding the Veterans bilateral feet until approximately 10 years after the Veteran's discharge.

The most recent VA opinion regarding the Veteran's claimed disabilities was provided in August 2015.  The examiner opined that it is as likely as not that the Veteran's pes cavus is congenital in origin, which represented a defect or abnormality.  The examiner stated that there was superimposed trauma related to the fractures from the motorcycle accident prior to service.  He added that the Veteran's pes cavus clearly and unmistakably existed prior to service, noting that the pes cavus did not/could not spontaneously develop in the one month and 6 days that the Veteran was in the military.  The examiner stated that the Veteran had increased symptomatology of his feet during his brief tenure in the military, but there is no evidence to support a claim that there was aggravation (permanent worsening) of his feet.  The examiner further stated that the Veteran's history and records suggest a better likelihood of exacerbation (temporary worsening) of his foot condition.  He added that there was no additional disability due to aggravation of the defect during service because of a superimposed disease or injury.  Regarding the Veteran's right ankle disability, the examiner opined that it is less likely as not that there is an association with his brief stint in the military and his current disability.  The examiner noted that prior records show an on-the-job injury in July 2010 to his right tibia, and the Veteran had applied for worker's compensation for this injury.  He added that the Veteran underwent surgery in 2012 for right ankle fusion, noting that the Veteran's records show a right ankle fracture with development of non-union of the right medial malleolar fracture.  As such, the examiner concluded that there is no association between the Veteran's right ankle condition and time in the military or his bilateral foot condition.

Analysis

Bilateral Foot Condition

The Board notes that a Veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).

Here, the Veteran's February 1976 enlistment report of medical examination is absent of any notations of diseases or defects.  Therefore, the presumption of soundness attaches and only clear and unmistakable evidence that demonstrates that the disability existed prior to service and was not aggravated by service may rebut the presumption.  See 38 U.S.C.A. § 1111; Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (providing that the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service).

Additionally, diseases (but not defects) of congenital, developmental or familial (hereditary in) origin may be recognized as service-connected if the evidence as a whole establishes that the familial conditions in question were incurred in or aggravated during service within the meaning of VA regulations.  VAOPGCPREC 82-90.  In other words, if the evidence as a whole establishes that a disease (but not a defect) of congenital, developmental or familial (hereditary in) origin was first manifested during service, or pre-existed service and progressed at an abnormally high rate during service, then service connection may be granted for such a disease.  See, e.g., VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 1-90 (March 16, 1990).

In turn, defects of congenital, developmental or familial (hereditary in) origin may not be service-connected, because they are not diseases or injuries under the law.  38 C.F.R. § 3.303(c)(2016).  However, such defects can be subject to superimposed disease or injury.  If, during service, superimposed disease or injury does occur, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  Also, a congenital, developmental, familial, or hereditary condition that is progressive in nature (i.e., which can worsen or improve over time) is a "disease process."  See, e.g., O'Bryan v. McDonald, 71 F.3d 1376, 1380 (fed. Cir. 2014).

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, the Veteran has been diagnosed with pes cavus and has thus satisfied the first element of service connection.

Initially, the Board notes that the Veteran's diagnosis of pes cavus has been found to be a congenital defect in the August 2015 VA medical opinion.  The VA examiner based this determination on a review of the record and the fact that pes cavus could not spontaneously develop in the short period of time the Veteran served in the military.  This opinion is supported by the other medical evidence in the Veteran's record, to include private medical records from 1986 that suggested the Veteran's bilateral foot condition was neurological in origin, or a congenital progressive disorder.

The Board finds that while the Veteran is competent to describe his subjective symptoms of his bilateral foot condition, ascertaining whether he suffered from an additional disability due to aggravation of bilateral pes cavus congenital defect during his active military service because of a superimposed disease or injury requires special medical training that the Veteran does not have and therefore it is a determination that is complex and "medical in nature" and not capable of lay observation alone.  See Davidson, supra.  Rather, the Board finds as competent and credible the opinion provided by the August 2015 VA examiner, including the finding that the Veteran's bilateral pes cavus is a congenital defect, and the Veteran does not suffer from an additional disability due to aggravation of this defect during his active military service because of a superimposed disease or injury.  See Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as individual knowledge and skill in analyzing the medical data).

Thus, the Board finds that although the presumption of soundness has attached in this case, it has been rebutted by a finding that the Veteran's bilateral pes cavus is a congenital defect that clearly and unmistakably existed prior to his service.  Here, the Veteran's bilateral pes cavus is a congenital defect, and the Veteran does not suffer from an additional disability due to aggravation of this defect during his active military service because of a superimposed disease or injury.  38 U.S.C.A. §§ 1111, 1131; 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90 (July 18, 1990); see also Quirin v. Shinseki, 22 Vet. App. 390 (2009).  Accordingly, service connection for the Veteran's bilateral foot condition is not warranted and the claim is denied.  

Right Leg Condition

The Veteran's service and post-service medical records contain no findings related to a right leg condition.  At the April 2015 Board hearing, the Veteran indicated that when he refers to his right leg, he is mostly talking about his foot.  He stated that he believes his claimed disabilities all arise from the same incident of marching for exercises while in training.  He added that he has not obtained any treatment for his feet or ankles at the VA.

The Veteran is competent to report symptoms of a right leg condition, but he did not do so at the time of his separation from service, or at any time after service.  The only complaints contained in the Veteran's medical records reference his feet and his right ankle, which are both separate issues addressed in this decision.  No mention has been made of symptoms of the Veteran's right leg specifically, and the medical record does not show a diagnosis or treatment for symptoms of a right leg condition.  As such, the weight of the evidence is against finding a current right leg disability and an essential element of the claim has not been established.  The evidence is against the claim.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Right Ankle Condition

As an initial matter, the Board notes that the Veteran has been diagnosed with a right ankle disability, to include degenerative arthritis and nonunion of the right medial malleolar fracture.  As such, the Board finds that the current disability element is established. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service, and evidence of a nexus between the claimed in-service disease or injury and the present disability.

The Veteran's service treatment records and post-service treatment records do not reflect any complaints for right ankle pain.  The Veteran's file shows that he reported a right ankle injury while at work in July 2010 and applied for worker's compensation as a result of the injury.  The first medical records reflecting a report of right ankle pain from the Veteran are from August 2010, which was immediately after his right tibia fracture in July 2010.

In August 2015, a VA medical examiner found no association between the Veteran's right ankle condition and his military service.  The examiner attributed the Veteran's right ankle condition to his injury while on the job in July 2010, noting that the Veteran sustained a fractured right tibia and had surgery in 2012 for right ankle fusion.  There are no medical records in the Veteran's file to contradict this conclusion.

In order to establish service connection on a presumptive basis for a chronic disease, the Veteran's arthritis of his right ankle must have become manifest to a degree of 10 percent or more within one year from the date of termination of his period of active duty service.  Also, the Veteran must have served a period of 90 days of active service.  In this case, there is no medical evidence or competent lay evidence that the Veteran's arthritis manifested to a compensable degree within one year of his 1976 separation from active duty.  Indeed, the diagnosis of arthritis is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  In any event, crucially, the Veteran did not serve on a period of 90 days of active service.  Hence, the evidence preponderates against establishing that the Veteran is entitled to service connection on a presumptive basis for his current right ankle disability.

The Board acknowledges the Veteran's assertions that he has been feeling symptoms of right ankle pain as the result of his time in service.  It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, however, the Board finds the evidence of a post-service intercurrent event of a right tibia fracture in July 2010 and an August 2015 VA medical opinion attributing the Veteran's current right ankle disability to this event and not his time in service, to be more probative than the Veteran's lay statements.

In sum, due to the fact that the Veteran's record does not contain a diagnosis or symptoms relating to a right ankle condition until after the July 2010 right tibia fracture, and because there is no medical evidence that contradicts the negative nexus opinion of the August 2015 VA examiner, the Board finds that service connection for a right ankle condition must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

      (CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a bilateral foot condition is denied.

Entitlement to service connection for a right leg condition is denied.

Entitlement to service connection for a right ankle condition is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


